Exhibit 10.6

FIRST AMENDMENT

TO

SECOND AMENDED AND RESTATED

REFINED PRODUCT PIPELINES AND TERMINALS AGREEMENT

This First Amendment to Second Amended and Restated Refined Product Pipelines
and Terminals Agreement (this “Amendment”) is dated as of October 29, 2018, to
be effective as of June 4, 2018 (the “Effective Time”) by and between
HOLLYFRONTIER REFINING & MARKETING LLC (“HFRM”) and HOLLY ENERGY
PARTNERS-OPERATING, L.P. (“HEP Operating”). Each of HFRM and HEP Operating are
collectively referred to herein as the “Parties.”

WHEREAS, the Parties desire to amend certain provisions of the Second Amended
and Restated Refined Product Pipelines and Terminals Agreement, dated as of
February 22, 2016, by and between HFRM and HEP Operating (the “Agreement”) as
set forth herein.

NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties hereby agree as follows:

ARTICLE 1

AMENDMENTS

1.1 Section 2(n). Section 2(n) of the Agreement is hereby amended by deleting it
in its entirety and replacing it with the following:

“Terminal Access Agreement. HFRM agrees to use its commercially reasonable
efforts to enter into a terminal access agreement with any third party that uses
any terminal owned by HEP Operating or its Affiliates where HFRM is the sole
customer.

1.2 Amendment to Exhibit B. Exhibit B to the Agreement is hereby deleted and
replaced in its entirety with Exhibit B attached to this Amendment.

1.3 Amendment to Exhibit C. Exhibit C to the Agreement is hereby deleted and
replaced in its entirety with Exhibit C attached to this Amendment.

1.4 Amendment to Exhibit C-1. Exhibit C-1 to the Agreement is hereby deleted and
replaced in its entirety with Exhibit C-1 attached to this Amendment.

ARTICLE 2

MISCELLANEOUS

2.1 Remainder of Agreement. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Agreement, all of which shall continue to be in full force and effect.
Unless the context otherwise requires, after the execution and delivery hereof,
any reference in the Agreement to “this Agreement” shall mean the Agreement as
amended hereby.

2.2 Counterparts. This Amendment may be executed in counterparts each of which
shall be deemed an original. An executed counterpart of this Amendment
transmitted by facsimile shall be equally as effective as a manually executed
counterpart.



--------------------------------------------------------------------------------

2.3 Entire Agreement. The Agreement, as amended by this Amendment, contains the
entire agreement between the Parties as to the subject matter of the Agreement
and, except as provided for in this Amendment, the terms and provisions of the
Agreement shall remain in full force and effect as originally written.

[Remainder of page intentionally left blank. Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Parties have executed this Amendment as of
the date first written above to be effective as of the Effective Time.

 

HEP OPERATING: Holly Energy Partners-Operating, L.P. By:  

/s/ Richard L. Voliva III

Name:   Richard L. Voliva III Title:   Executive Vice President & Chief
Financial Officer HFRM: HollyFrontier Refining & Marketing LLC By:  

/s/ Thomas G. Creery

Name:   Thomas G. Creery Title:   Chief Executive Officer and President

[Signature Page to First Amendment to Second Amended and Restated Refined
Product Pipelines and Terminals Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

REFINED PRODUCT TERMINALS

As of February 1, 2016

 

Terminal Location

   Storage
Capacity
(barrels)      Number
of
Tanks     

Supply
Source

   Mode of Delivery

Moriarty, NM

     189,000        9      Pipeline    Truck

Bloomfield, NM

     193,000        7      Pipeline    Truck

Mountain Home, ID(1)

     120,000        3      Pipeline    Pipeline

Spokane, WA

     333,000        32      Pipeline/Rail    Truck

Artesia facility truck rack

     N/A        N/A      Refinery    Truck

Woods Cross facilities

     N/A        N/A      Refinery    Truck/Pipeline   

 

 

          

Total

     835,000              

 

 

          

 

 

(1)

Handles only jet fuel.



--------------------------------------------------------------------------------

EXHIBIT C

FEE SCHEDULE

As of July 1, 2018

 

1.

HFRM will pay a terminal service fee of $0.3752 per barrel for truck rack
deliveries and $0.1251 per barrel for pipeline pump-over deliveries at each of
the Refined Product Terminals, except that HFRM will pay $0.1382 per barrel for
pipeline pump-over deliveries at the El Paso Hawkins Terminal.

 

2.

HFRM will receive a discount of $0.1152 per barrel for truck rack deliveries at
the Moriarty, New Mexico terminal that exceed the Monthly Average Base Volume.

 

3.

HFRM will pay a service fee of $0.3126 per barrel for truck rack deliveries for
facilities located within the Refineries.

 

4.

HFRM will pay a handling fee of $0.6563 per barrel for the movement of
isobutane, propane and normal butane within any of the Refined Product
Terminals.

 

5.

HFRM will pay a fee for lubricity additive injections to diesel fuel products,
gasoline additive injections, red dye additive injections to diesel fuel
products and ethanol injections made at the Refined Product Terminals. The fees
for such injections, as well as the party responsible for supplying such
additives, are set forth in the chart attached hereto as Exhibit C-1. The
Parties agree and understand that the fees set forth on Exhibit C-1 are subject
to change based on changes in cost of such additives.

 

6.

HFRM will supply, at its sole cost and expense, all clay and/or clay filters
used in the clay filtration systems at the El Paso Hawkins Terminal.

 

7.

Each of the service fees listed on this Exhibit C will adjust at the beginning
of each Contract Year by a percentage equal to the percentage change in the
service fee in effect at the end of each of the two preceding Contract Years in
the index comprised of comparable fees posted by Kinder Morgan at its Phoenix
and Las Vegas terminals; provided, however, that no adjustment shall be made
which would result in a decrease in any service fee.



--------------------------------------------------------------------------------

EXHIBIT C-1

SCHEDULE OF ADDITIVE FEES

 

Terminal Name

          Red Dye
Additive Inj
Fee?
per bbl    Gasoline
Additive
Inj Fee?
per bbl    Lubricity
Additive Inj
Fee?
per bbl    Ethanol
Injection
Fee?    HFRM
Supplies
Red Dye    HFRM
Supplies
Gasoline
Additive    HFRM
Supplies
Lubricity
Additive

El Paso Hawkins Terminal

     HFRM shipper      No    No    $0.1692    No    Yes    Yes    No

Artesia Rack

     HFRM shipper      $0.2418    No    No    No    No    Yes    Yes

Moriarty Terminal

     HFRM shipper      No    No    $0.0581    No    Yes    Yes    Yes

Bloomfield Terminal

     HFRM shipper      No    No    Inactive    No    Yes    Yes    Yes

Spokane Terminal

     HFRM shipper      $0.0301    $0.0409    $0.1692    No    No    No    No

Woods Cross Terminal

     HFRM shipper      $0.0581    No    0.0581    No    Yes    No    No